Citation Nr: 0632150	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress syndrome (PTSD). 
 
2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1963 through 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran has since relocated and the 
Atlanta, Georgia, RO is now handling his claims.  The case is 
now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The veteran originally filed his claim for PTSD and 
hypertension in October 1997.  At the same time, he raised a 
claim for service connection for insomnia and for a hiatal 
hernia.  In April 2002, the veteran raised a claim for 
service connection for Type II Diabetes, secondary to in-
service herbicide exposure.  The RO has not acted on these 
claims.  As such, they are REFERRED to the RO for appropriate 
action.


REMAND

The veteran is seeking service connection for PTSD and for 
hypertension as secondary to PTSD.  Both claims must be 
remanded as additional development is necessary with regard 
to the veteran's service connection for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. See 38 C.F.R. § 3.304(f) (2006).  If, 
however, the veteran stressors are related to combat, then 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f)(1) (2006).

With respect to the element pertaining to in-service 
stressors, the veteran's service personnel records do not 
indicate combat participation, combat injury or receipt by 
the veteran of a combat citation.  The veteran received a 
Bronze Star Medal during service according to his Form DD-
214, but the file does not contain the justification or write 
up that accompanied the award.  In fact, there is nothing in 
the claims folder showing the justification for the award.  
Because the Bronze Star Medal may be awarded for heroic or 
meritorious achievement or service in connection with combat, 
the RO should request a copy of the award orders for this 
Bronze Star Medal through the appropriate channels.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the award orders for 
the veteran's Bronze Star Medal through 
the appropriate service department 
channels. 
 
2.  Readjudicate the veteran's claims 
paying special attention to whether the 
veteran can be deemed a combat veteran.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


